Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claims 12-17, 21, 22, and 24 have been cancelled.


	The above claims have been cancelled as drawn to inventions which were non-elected without traverse and not properly rejoinable.  Please see below.

Claims 1, 3-5, 7-8, 10, 18-19, 23, and 25 are allowable. The restriction requirement, as set forth in the Office action mailed on 03/03/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Claims 6, 9, 11, and 20 are directed to embodiments which properly depend from now amended independent claim 1, since the species to which claims 6, 9, 11, and 20 
However, claims 12-17, 21-22, and 24, which are directed to Species III-V (Figs. 5, 6, 7-8B), no longer properly depend from claim 1 since the amended subject matter of claim 1 is not disclosed as present in these species.  That is, Figs. 5, 6, and 7-8B are not disclosed or illustrated as comprising an accommodation space with the annular piece disposed in the accommodation space and wherein the front piece covers a part of the annular piece so that the pair of rotating portions is adapted to rotate in the accommodation space relative to the front piece, as recited in presently amended claim 1.  Therefore, these claims no longer properly depend from claim 1 and are not subject to rejoinder since the species claimed in these claims does not further limit the subject matter now recited in claim 1. Since claims 12-17, 21-22, and 24 are not subject to rejoinder, they have been cancelled as indicated above, as directed to inventions which were nonelected without traverse.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/AMY VANATTA/Primary Examiner, Art Unit 3732